Citation Nr: 1442339	
Decision Date: 09/22/14    Archive Date: 09/30/14	

DOCKET NO.  08-30 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In a decision of June 2012, the Board denied entitlement to a compensable evaluation for service-connected bilateral hearing loss.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2013 Order, remanded the Veteran's case to the Board for action consistent with a May 2013 Joint Motion.  

In October 2013, the Veteran's appeal was once again remanded for additional development.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

At the time of the Board's prior remand in October 2013, it was requested that the AOJ obtain relevant VA outpatient records dating from October 2007 to the present, to include the actual audiometric test report form a January 2010 audiometric examination, and records of any audiometric evaluation reportedly conducted in May 2013.  However, a review of the record appears to indicate that the only VA records obtained cover the period from January 2010 to July 2013.  Moreover, it is at this time unclear whether a specific attempt was made to obtain audiometric reports dating from January 2010 and May 2013, neither of which are at this time a part of the Veteran's claims folder.  Significantly, a review of the record would appear to indicate that an additional VA audiometric examination was undertaken in July 2013, the actual report of which is similarly not a part of the Veteran's claims folder.

Additionally requested at the time of the Board's prior remand was that the Veteran be scheduled for a VA audiometric examination in order to more accurately determine the current severity of his service-connected hearing loss.  That exam, it should be noted, was in fact undertaken in early December 2013.  However, following the examination, it was the opinion of the examining audiologist that the audiometric results obtained could not be used for rating purposes due to poor test reliability.  More specifically, according to the examining audiologist, the Veteran's test results showed poor agreement between pure tone thresholds and speech reception thresholds.  Under the circumstances, it was recommended that a "repeat" audiometric examination be undertaken should the Veteran choose to pursue his claim for increase.  Significantly, the Veteran's attorney has requested just such an additional VA audiometric examination.  

In light of the aforementioned, and in deference to the request of the Veteran's attorney, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2007, and specifically including the actual audiometric test results from examinations undertaken in January 2010, May 2013, and July 2013, should be obtained and incorporated in the Veteran's claims folder.  Should it prove necessary, the Veteran's attorney should be contacted in order to obtain a copy of the aforementioned May 2013 audiometric examination.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  Moreover, all attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  Moreover, should any of the aforementioned records prove unavailable, the AOJ should specifically so state.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA audiometric examination in order to more accurately determine the current severity of his service-connected bilateral hearing loss.  That examination should be conducted by an audiologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

All of the aforementioned information, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining audiologist must specify in his/her report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed as pertinent.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his/her consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claim for a compensable evaluation for service-connected bilateral hearing loss, on both a schedular and extraschedular basis.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in December 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



